         Case 1:20-cr-00301-PKC Document 30
                                         28 Filed 06/29/20
                                                  06/28/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                    888 GRAND CONCOURSE, SUITE 1H
                                                    BRONX, NEW YORK 10451
                                                    (718) 293-4900 • FAX (718) 618-0140
                                                    www.klugerlawfirm.com

                                                    June 28, 2020

By ECF                                     Application Granted.
Honorable P. Kevin Castel                  SO ORDERED.
United States District Court Judge         Dated: 6/29/2020
Southern District of New York
500 Pearl Street
New York, N.Y. 10007

              Re:     United States v. Victor Rodriguez
                      20 Cr. 301 (PKC)

Dear Judge Castel,

        The undersigned writes on behalf of defendant Victor Rodriguez. On June 15, 2020, a
two-count indictment was filed charging Mr. Rodriguez and co-defendants Humberto Rodriguez
and Andres Bello with murder and narcotics conspiracy. (See Doc.#19). On June 18, 2020, Mr.
Bello filed a letter motion (joined by defendant Humberto Rodriguez) requesting, among other
things, “access to the records and papers used in connection with the constitution of the Master
and Qualified Jury Wheels in the United States District Court for the Southern District of New
York, pursuant to the Fifth and Sixth Amendments to the United States Constitution and the Jury
Selection and Service Act (“JSSA”), 28 U.S.C. §§ 1867(a) and (f).” (See Doc.#22).

       Victor Rodriguez writes now seeking the Court’s permission to join in the above
application of codefendants Bello and Rodriguez, parts of which have already been granted by
the Court. (See Doc. #23).

       Thank you.

                                                    Respectfully Submitted,

                                                    /s/ Matthew J. Kluger
                                                    Matthew J. Kluger, Esq.

                                                    Peter Quijano, Esq.
                                                    Attorneys for Victor Rodriguez

cc:    All counsel of record

                                               1
